Citation Nr: 0913211	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial compensable evaluation for chronic 
perennial rhinitis, previously characterized as chronic 
sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1998 to 
December 2004.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, granted service connection for chronic 
sinusitis and assigned a noncompensable evaluation effective 
December 9, 2004.  Thereafter, the Veteran perfected an 
appeal as to the initial evaluation assigned for this 
service-connected disability.

In a July 2006 DRO decision, the RO recharacterized the 
Veteran's disability as chronic perennial rhinitis, and 
continued the Veteran's noncompensable evaluation.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
Veteran's service-connected chronic perennial rhinitis does 
not manifest by one or two incapacitation episodes per year 
of sinusitis requiring prolonged antibiotic treatment or 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting, or greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.


CONCLUSION OF LAW

The criteria for a compensable rating for chronic perennial 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.97, 
Diagnostic Code 6512, 6522 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in February 2005.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
March 2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in July 
2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established." 

The claim for a higher initial evaluation for chronic 
perennial rhinitis is a downstream issue from the grant of 
service connection.  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added 
and notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  38 C.F.R. § 3.159(b) (2008).  Hence, the duty 
to assist the Veteran has been satisfied.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Additional notices as to this matter were provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and all relevant private 
and VA treatment records pertaining to his claim have been 
obtained and associated with his claims file.  He has also 
been provided with VA examinations in March 2005 and June 
2006 to assess the current state of his service-connected 
chronic perennial rhinitis.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In this case, the Veteran was originally granted service 
connection for chronic sinusitis, 38 C.F.R. § 4.97, 
Diagnostic Code 6512 (2008).  However, in a July 2006 DRO 
decision, the RO recharacterized the Veteran's disability as 
chronic perennial rhinitis under 38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2008).  

6510      Sinusitis, pansinusitis, chronic.
 
6511      Sinusitis, ethmoid, chronic.
 
6512      Sinusitis, frontal, chronic.
 
6513      Sinusitis, maxillary, chronic.
 
6514      Sinusitis, sphenoid, chronic.
 
General Rating Formula for Sinusitis (DC's 6510 through 
6514):
Following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries
5
0
Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting
3
0
One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting
1
0
Detected by X-ray only
0
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.
See 38 C.F.R. § 4.97, Diagnostic Code 6512 (2008).

652
2
Allergic or vasomotor rhinitis:
Ratin
g

With polyps
30

Without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or 
complete obstruction on one side
10
See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2008).

Factual Background and Analysis

The Veteran alleges that the service connected chronic 
perennial rhinitis has progressed in severity and merits a 
compensable rating.  Considering the claim in light of the 
above-noted legal authority, the Board finds that the weight 
of the evidence is against the claim.

A rating action  in May 2005 granted service connection for 
chronic rhinitis, based on service treatment records that 
documented that the Veteran was treated frequently for 
allergies.  Ultimately, sinusitis was diagnosed and 
antibiotics were prescribed.   

During a post-service VA examination dated March 2005, the 
Veteran complained of seasonal allergies.  Objective 
examination of the nose and sinuses revealed some paranasal 
sinus tenderness to mild pressure; the frontal sinuses were 
not tender.  The physician noted that the Veteran's in-
service career was as a grounds maintenance worker involved 
cutting grass and applying chemicals, fertilizers, and weed 
killers.  The diagnosis was chronic sinusitis with tenderness 
of the maxillary sinuses in the paranasal areas. 

In a September 2005 VA ambulatory care note, the Veteran 
denied any complaints of headaches, nasal obstruction, 
chronic drainage, hoarseness, or sore throat. 

In a January 2006 VA treatment note, the Veteran gave a 
history of chronic sinusitis with drainage down the back of 
the throat, without fever or chills.  He also stated that he 
had a rare cough, productive gray sputum, with a history of 
asthma as a child.  He denied any unusual infections or 
wheezing and stated that he had never been tested for 
allergies.  Upon physical testing, the physician found no 
tenderness of the sinuses, and diagnosed chronic sinusitis. 

In conjunction with his claim, the Veteran submitted a copy 
of a medical form showing that he had been prescribed 
medication for seasonal rhinitis.  There was no date on the 
form.  

In a May 2006 private treatment record, the Veteran had an 
allergy test and was found to be allergic to a number of 
indoor and outdoor allergens.  Various medications were 
prescribed, including Nasacort, Allegra and Loratadine.  

The Veteran underwent a VA sinus examination in June 2006.  
The Veteran complained of an approximate six year history of 
sinus difficulties with sinus pressure, runny nose, nasal 
obstruction, and congestion.  The Veteran stated that his 
congestion and sinus symptoms had progressed to a year round 
condition.  He also stated that there was interference with 
breathing through the nose and congestion bilaterally with 
pain.  He complained of some pain in the maxillary and 
frontal sinuses associated with headaches.  At times, he had 
some purulent drainage, mainly when he had a cold, and he 
denied any dyspnea on exertion.  He denied any actually 
speech impairment, but stated he had difficulty with talking 
at times because he has to clear his throat when he has 
drainage in the posterior pharynx area.  He complained of 
fairly constant headaches, mainly frontal, but that he also 
has some headache free days.  The examiner noted that the 
Veteran obviously had allergies with information submitted 
from the private physician of sneezing, itchy eyes, 
congestion, runny nose, and is a perennial rhinitis, year 
round difficulty.  Upon physical examination, the examiner 
found nostrils were patent, with no obvious signs of polyps 
or mucal purulent drainage of any type.  He did have slight 
frontal sinus tenderness with percussion.  Inspection of the 
nasal area also revealed a slight deviation to the Veteran's 
right.  The pharynx revealed no posterior cobblestoning, and 
air patency was normal.  There were no obvious allergic 
shiners, and he had only mild conjunctival injection.  There 
was no other sinus tenderness, and no purulent discharge or 
crusting.  X-ray imaging revealed slight opacification of the 
left frontal sinus, which may indicate chronic thecal 
thickening.  No air fluid levels and no other findings were 
noted.  The PA reiterated the radiologist's interpretation 
that there "may be chronic sinus disease in the left front 
sinus."  The PA diagnosed chronic perennial rhinitis.  

In a July 2006 VA contact report, the PA clarified that 
because the evidence showed no use of antibiotics except that 
in January 2003, no evidence of polyps or obstruction, and 
because the nares were patent, the prior diagnosis of 
sinusitis was more accurately chronic perennial rhinitis.  
The PA reported that this was a change of diagnosis and not 
an additional diagnosis.  

Analysis

Based upon the evidence of record, the Board finds the 
Veteran's service-connected chronic perennial rhinitis is 
presently manifested by complaints of sinus pressure 
associated with headaches, runny nose, nasal obstruction, and 
congestion.  However, competent medical evidence does not 
contain one or two incapacitation episodes per year of 
sinusitis requiring prolonged antibiotic treatment or three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  In fact, the Veteran admitted that his nose runs 
primarily when he has a cold, and the VA examiner 
specifically noted that the Veteran had not been treated with 
antibiotics but once while in service.  Furthermore, the 
Veteran's chronic perennial rhinitis has manifested without 
polyps or greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  
Consequently, the Veteran is not entitled to a compensable 
evaluation under Diagnostic Codes 6512 or 6522. 

The Board acknowledges the Veteran's contentions that his 
chronic perennial rhinitis is more severely disabling.  The 
Veteran is competent to testify as to the degree of his sinus 
discomfort; however, as noted above, the Veteran is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claims for 
entitlement to an initial compensable rating for chronic 
perennial rhinitis must be denied.  The Board has considered 
staged ratings, under Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected chronic perennial rhinitis that would 
take the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an initial compensable evaluation for chronic 
perennial rhinitis is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


